DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

Election/Restrictions
Applicant's election with traverse of Group I, Claims 17–25 and 28–34 in the reply filed on 07/02/2020 was previously acknowledged.
Claim 26 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/02/2020.

Response to Amendment
The amendment of 02/22/2021 has been entered.
Claim 30 is amended due to Applicant's amendment dated 02/22/2021.  Claims 17–34  are pending and claim 26 is withdrawn from consideration.

The rejection of claim 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, the rejection of claim 30 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, and the rejection of claim 30 under 35 U.S.C. 103 as being unpatentable over Pan et al. US-20140045810-A1 ("Pan") in view of Stoessel et al. WO-2014056564-A1, see US-20150270500-A1 for English language equivalent ("Stoessel") as set forth in the previous Office Action are overcome due to the Applicant's amendment dated 02/22/2021.  However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments on pages 11–12 of the reply dated 02/22/2021 with respect to the rejections of claim 30 as set forth in the previous Office Action have been fully considered but they are moot in view of the new grounds of rejection as set forth below.

Applicant’s arguments on pages 12–14 of the reply dated 02/22/2021 with respect to the rejection of claims 17–25, 28, and 31–32 under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. US-20120075171-A1 ("Hashimoto") in view of Stoessel et al. WO-2014056564-A1, see US-20150270500-A1 for English language equivalent ("Stoessel") and the rejection of claims 27, 29, and 33–34 under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Stoessel as applied to claim 17 and further in view of Schulte et al., US-not persuasive.
Applicant's argument -- Applicant argues on pages 13–14 of the reply that the compounds of Stoessel differ considerably structurally and electronically from the compound (Ir-6) of Hashimoto in both in terms of structure, arguing that due to the rigid structure of the ligand, this results in differences in the coordination geometry and in particular in differences in the strain of the metal coordination, and in terms of the properties, arguing that they emits at different colors.  Therefore, Applicant argues that one of ordinary skill in the art would not conclude that the bicyclic bridging group and the tetramethylethylene bridging group, which are both disclosed by Stoessel as suitable bridging groups for Stoessel’s ligand, could also be used in the same manner in Hashimoto’s compound.
Examiner's response -- This is not found persuasive for the reasons discussed in the previous Office action and for the following reasons.  First, the compounds of Hashimoto and Stoessel are both organometallic compounds of transition metals with bidentate ligands comprising two rings linked through direct bond and also linked by an alkylene bridge for use in the light emitting layers of organic electroluminescent devices.  In each case the alkylene bridge possesses two substituted carbon atoms bonding two rings of a bidentate ligand.  Further, Stoessel exemplifies compounds of the formula (1) containing a moiety of the formula (2) including compound (2) 
    PNG
    media_image1.png
    232
    239
    media_image1.png
    Greyscale
 (¶ [0087], page 27), wherein the bridging group –Y–Z– in the formula (2) of Stoessel is a diatomic bridge containing two carbon atoms,    –C(R1)2–C(R1)2–, wherein each R1 is an alkyl group of 1 carbon atom (a methyl group), 
    PNG
    media_image2.png
    104
    88
    media_image2.png
    Greyscale
, and including compound (6) 
    PNG
    media_image3.png
    233
    266
    media_image3.png
    Greyscale
 (¶ [0087], page 27), wherein the bridging group –Y–Z– in the formula (2) of Stoessel is  –C(R1)2–C(R1)2–, wherein two R1 form a cyclohexyl ring and the remaining two R1 also form a cyclohexyl ring, 
    PNG
    media_image4.png
    139
    114
    media_image4.png
    Greyscale
.  Therefore these two alkylene linker groups, the tetramethylethylene , 
    PNG
    media_image2.png
    104
    88
    media_image2.png
    Greyscale
, and the bicyclic bridging group, 
    PNG
    media_image4.png
    139
    114
    media_image4.png
    Greyscale
, would be expected to have similar properties and would be expected to be equivalent for use as the bridging group in a transition metal complex for use as an emitting compound in a light-emitting layer of an organic electroluminescent device having very good lifetime and efficiency, absent evidence otherwise.
Further, it is noted that while Applicant argues that the rigid structure of the ligand results in differences in the coordination geometry and in particular in differences in the strain of the metal coordination, Applicant does not point to objective evidence and it remains unclear which compound is being referred to as comprising the rigid ligand.  Arguments of counsel cannot take the place of factually supported objective evidence.  See MPEP 2145.
Applicant's argument -- Applicant argues on page 14 that Hashimoto fails to discloses a generic structure - only compound (Ir-6) is disclosed, and a person of skill in the art would not be motivated to modify that structure as no other option are disclosed.
Examiner's response -- While Hashimoto does not specifically disclose a compound as claimed, and does not specifically disclose a generic structure, the motivation to modify is provided by Stoessel.  One of ordinary skill in the art would have been motivated to substituent the tetramethylethylene , 
    PNG
    media_image2.png
    104
    88
    media_image2.png
    Greyscale
, with the bicyclic bridging group, 
    PNG
    media_image4.png
    139
    114
    media_image4.png
    Greyscale
, based on the teachings of Stoessel and a reasonable expectation that   
    PNG
    media_image2.png
    104
    88
    media_image2.png
    Greyscale
 and 
    PNG
    media_image4.png
    139
    114
    media_image4.png
    Greyscale
 are equivalent for use as the bridging group in a transition metal complex for use as an emitting compound in one or more emitting layers of an organic electroluminescent device having very good lifetime and efficiency, as discussed above and in greater detail in the rejection of record.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound of Hashimoto in view of Stoessel would be useful as a phosphorescence-emitting material in a light-emitting layer of the organic light-emitting element of Hashimoto and possess the benefits taught by Hashimoto and Stoessel.  See MPEP 2143.I.(B).

For the reasons discussed in the previous Office action and the reasons discussed above, the rejections of record are respectfully maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, claim 30 recites "[a] compound of formula (63') 
    PNG
    media_image5.png
    230
    304
    media_image5.png
    Greyscale
 wherein 
    PNG
    media_image6.png
    370
    694
    media_image6.png
    Greyscale
However, the claim is indefinite because the variables R and R2 are not defined.
For purposes of examination, variables R and R2 will be interpreted as defined in the specification on pages 4–5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17–25, 28, and 31–32 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. US-20120075171-A1 ("Hashimoto") in view of Stoessel et al. WO-2014056564-A1, see US-20150270500-A1 for English language equivalent ("Stoessel").

Regarding claims 17–25 and 31–32, Hashimoto teaches an organic light-emitting element (¶ [0062]) comprising a dibenzothiophene compound as an electron transport material or a host or assistant material in a light-emitting layer, and a phosphorescence-emitting material  as the guest material of the light-emitting layer, which may be a metal complex (¶ [0066]).  Hashimoto teaches specific examples of the metal complex in the light emitting layer including 
    PNG
    media_image7.png
    158
    148
    media_image7.png
    Greyscale
 (¶ [0069]).  Hashimoto teaches that the organic light-emitting element has a high light-emission efficiency and a long operation life (¶ [0009]).
Hashimoto does not specifically disclose a device comprising a compound as described above wherein the bridging group between the pyridine and phenyl rings is the bicyclic group as shown in the claimed formula (2) 
    PNG
    media_image8.png
    249
    141
    media_image8.png
    Greyscale
. 
Stoessel also teaches an organic electroluminescent device, comprising a compound of a formula (1) as an emitting compound in one or more emitting layers (¶ [0103]).  The compound of the formula (1) contains a moiety of a formula (2) (¶ [0006]).  Stoessel teaches that, in the bridging group –Y–Z– in the formula (2), Y is selected on each occurrence, identically or differently, from the group consisting of C(R1)2, Si(R1)2, PR1, P(═O)R1, or BR1,(¶ [0009]) and Z is selected on each occurrence, identically or differently, from the group consisting of NR1, O, or C(R1)2 (¶ [0010]).  Stoessel exemplifies compounds of the formula (1) 
    PNG
    media_image1.png
    232
    239
    media_image1.png
    Greyscale
 (¶ [0087], page 27), wherein the bridging group –Y–Z– in the formula (2) of Stoessel is a diatomic bridge containing two carbon atoms, –C(R1)2–C(R1)2–, wherein each R1 is an alkyl group of 1 carbon atom (a methyl group), 
    PNG
    media_image2.png
    104
    88
    media_image2.png
    Greyscale
, and including compound (6) 
    PNG
    media_image3.png
    233
    266
    media_image3.png
    Greyscale
 (¶ [0087], page 27), wherein the bridging group –Y–Z– in the formula (2) of Stoessel is  –C(R1)2–C(R1)2–, wherein two R1 form a cyclohexyl ring and the remaining two R1 also form a cyclohexyl ring, 
    PNG
    media_image4.png
    139
    114
    media_image4.png
    Greyscale
.  Stoessel teaches the electroluminescent device comprising the compound of the formula (1) has a very good lifetime 
    PNG
    media_image2.png
    104
    88
    media_image2.png
    Greyscale
 and 
    PNG
    media_image4.png
    139
    114
    media_image4.png
    Greyscale
 are equivalent for use as the bridging group in a transition metal complex for use as an emitting compound in one or more emitting layers of an organic electroluminescent device having very good lifetime and efficiency.
Therefore, given the teachings of Hashimoto and the teachings of Stoessel, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the bridging group between the pyridine and phenyl rings in the compound Ir-6 of Hashimoto, 
    PNG
    media_image2.png
    104
    88
    media_image2.png
    Greyscale
, with the bridging group 
    PNG
    media_image4.png
    139
    114
    media_image4.png
    Greyscale
, because Stoessel teaches that  
    PNG
    media_image2.png
    104
    88
    media_image2.png
    Greyscale
 and 
    PNG
    media_image4.png
    139
    114
    media_image4.png
    Greyscale
 are equivalent for use as the bridging group in a transition metal complex for use as an emitting compound in a light-emitting layer of an organic electroluminescent device having very good lifetime and efficiency.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound of Hashimoto in view of Stoessel would be useful as a phosphorescence-emitting material in a light-emitting 
Per claims 17–19, 21–25, and 31–32-, Hashimoto in view of Stoessel teaches the organic light-emitting element, which is an electronic device, comprising the modified compound in the light-emitting layer, as discussed above.  The modified compound of Hashimoto in view of Stoessel, as discussed above, is a compound of the claimed formula (1) comprising substructure M(Ln) of formula (2) wherein:
M is iridium;
CyC is a structure of formula (CyC), a structure of formula (CyC-1), and a structure of formula (CyC-1a);
CyN is a structure of formula (CyN), a structure of formula (CyN-1), and a structure of formula (CyN-1a);
X is in each instance CR;
Y is in each instance CR2;
Z is in each instance CR2;
R is hydrogen;
R1 is not required to be present;
R2 is not required to be present;
L' is not required to be present;
y is 4;
z is 4;
n is 3; and
m is 0.
Per claim 20, the modified compound of Hashimoto in view of Stoessel, as discussed above, is a compound of the claimed formula (2a) wherein:
Y is in each instance CR2;
2;
R is hydrogen;
y is 4; and
z is 4.

Regarding claim 28-, Hashimoto in view of Stoessel teaches the organic light-emitting element comprising the modified compound, as discussed above with respect to claim 17.
Hashimoto in view of Stoessel does not specifically disclose a formulation comprising the modified compound.  However, as discussed above, Hashimoto teaches that the dibenzothiophene compound may be a host or assistant material in the light-emitting layer.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the light-emitting layer further comprising the dibenzothiophene compound of Hashimoto, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Per claim 28, the combination of the modified compound of Hashimoto in view of Stoessel and the dibenzothiophene compound of Hashimoto in the light-emitting layer is a formulation.


Claims 27, 29, and 33–34 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. US-20120075171-A1 ("Hashimoto") in view of Stoessel et al. WO-2014056564-A1, see US-20150270500-A1 for English language equivalent ("Stoessel") as applied to claim 17 and further in view of Schulte et al., US-20070281182-A1 ("Schulte").

Regarding claims 27, 29, and 33–34-, Hashimoto in view of Stoessel teaches the organic light-emitting element comprising the modified compound, as discussed above with respect to claim 17.
Hashimoto in view of Stoessel does not specifically disclose an organic light-emitting element wherein the light-emitting layer comprises, as an emitting compound, an oligomer, polymer, or dendrimer comprising the modified compound, wherein one or more bonds of the modified compound to the polymer, oligomer, or dendrimer are present.
Schulte discloses phosphorescent copolymers comprising triplet emitters bonded in the phosphorescent copolymer, which are preferably organometallic complexes (¶ [0036]), preferably of formula (1) (¶ [0038]), which encompasses the modified compound of Hashimoto in view of Stoessel, and have at least three links to the polymer (¶ [0048]).  Schulte discloses such phosphorescent copolymers for use as electroluminescent materials (¶ [0057]) in at least one layer (¶ [0059]) of a PLED (polymeric (organic) light-emitting diodes).  Schulte teaches incorporating triplet emitters into a polymer produces the advantage that the compounds can be processed from solution, and Schulte teaches that application from solution has significant advantages with respect to scalability, structurability, coating efficiency and economy (¶ [0003]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the modified compound of Hashimoto in view of Stoessel such that it is incorporated into a polymer, wherein at least three links are present between the modified compound of Hashimoto in view of Stoessel and the polymer, as taught by Schulte.  One would have been motivated to do so in order to process the compounds from solution and apply the compounds from solution because Schulte teaches that application from solution has significant advantages with respect to scalability, structurability, coating efficiency and economy.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. US-20120075171-A1 ("Hashimoto") in view of Stoessel et al. WO-2014056564-A1, see US-20150270500-A1 for English language equivalent ("Stoessel") and Pan et al. US-20140045810-A1 ("Pan").
Regarding claim 30, Hashimoto teaches an organic light-emitting element (¶ [0062]) comprising a dibenzothiophene compound as an electron transport material or a host or assistant material in a light-emitting layer, and a phosphorescence-emitting material as the guest material of the light-emitting layer, which may be a metal complex (¶ [0066]).  Hashimoto teaches specific examples of the metal complex in the light emitting layer including compound Ir-6 
    PNG
    media_image9.png
    158
    148
    media_image9.png
    Greyscale
 (¶ [0069]).  Hashimoto teaches that the organic light-emitting element has a high light-emission efficiency and a long operation life (¶ [0009]).

Hashimoto does not specifically disclose a device comprising a compound as described above wherein the bridging group between the pyridine and phenyl rings is the bicyclic group as shown in the claimed formula (2) 
    PNG
    media_image8.png
    249
    141
    media_image8.png
    Greyscale
. 
Stoessel also teaches an organic electroluminescent device, comprising a compound of a formula (1) as an emitting compound in one or more emitting layers (¶ [0103]).  The compound of the formula (1) contains a moiety of a formula (2) (¶ [0006]).  Stoessel teaches 1)2, Si(R1)2, PR1, P(═O)R1, or BR1,(¶ [0009]) and Z is selected on each occurrence, identically or differently, from the group consisting of NR1, O, or C(R1)2 (¶ [0010]).  Stoessel exemplifies compounds of the formula (1) containing a moiety of the formula (2) including compound (2) 
    PNG
    media_image1.png
    232
    239
    media_image1.png
    Greyscale
 (¶ [0087], page 27), wherein the bridging group –Y–Z– in the formula (2) of Stoessel is a diatomic bridge containing two carbon atoms, –C(R1)2–C(R1)2–, wherein each R1 is an alkyl group of 1 carbon atom (a methyl group), 
    PNG
    media_image2.png
    104
    88
    media_image2.png
    Greyscale
, and including compound (6) 
    PNG
    media_image3.png
    233
    266
    media_image3.png
    Greyscale
 (¶ [0087], page 27), wherein the bridging group –Y–Z– in the formula (2) of Stoessel is  –C(R1)2–C(R1)2–, wherein two R1 form a cyclohexyl ring and the 1 also form a cyclohexyl ring, 
    PNG
    media_image4.png
    139
    114
    media_image4.png
    Greyscale
.  Stoessel teaches the electroluminescent device comprising the compound of the formula (1) has a very good lifetime (¶ [0121]), and very good efficiency (¶ [0122]).  Thus, Stoessel teaches that  
    PNG
    media_image2.png
    104
    88
    media_image2.png
    Greyscale
 and 
    PNG
    media_image4.png
    139
    114
    media_image4.png
    Greyscale
 are equivalent for use as the bridging group in a transition metal complex for use as an emitting compound in one or more emitting layers of an organic electroluminescent device having very good lifetime and efficiency.
Therefore, given the teachings of Hashimoto and the teachings of Stoessel, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the bridging group between the pyridine and phenyl rings in the compound Ir-6 of Hashimoto, 
    PNG
    media_image2.png
    104
    88
    media_image2.png
    Greyscale
, with the bridging group 
    PNG
    media_image4.png
    139
    114
    media_image4.png
    Greyscale
, because Stoessel teaches that  
    PNG
    media_image2.png
    104
    88
    media_image2.png
    Greyscale
 and 
    PNG
    media_image4.png
    139
    114
    media_image4.png
    Greyscale
 are equivalent for use as the bridging group in a transition metal complex for use as an emitting compound in a light-emitting layer of 

Hashimoto in view of Stoessel does not specifically disclose a compound represented by the claimed formula (63').  
Pan teaches an organic electroluminescent device comprising a metal complex comprising bidentate ligands with an alkylene bridging group Y.  Specifically, Pan teaches a compound of a formula (1) containing a moiety of a formula (2) 
    PNG
    media_image10.png
    251
    214
    media_image10.png
    Greyscale
 (¶ [0007]) and Y in the formula (2) is preferably –CR2–CR2– (¶ [0043]).  Further, Pan teaches in synthesis of the compounds of the formula (1) of Pan, (see Example 1 ¶ [0130]-[138]), the fully formed ligands are mixed with additional compounds in order to form the metal complexes.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the ligand of the modified compound of Hashimoto in view of Stoessel first, before forming the metal complex, based on the teaching of Pan because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Per claim 30, the ligand of the modified compound of Hashimoto in view of Stoessel, as discussed above, is a compound of the claimed formula (63') wherein:
X is in each instance CR;
Y is in each instance CR2;
Z is in each instance CR2;
R is hydrogen;
R2 is not required to be present;
y is 4; and
z is 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
BROOKS et al.US-20160072082-A1 teaches a compound having a structure (LA)nMLm according to the Formula 1 (¶ [0021]) and teaches cycloalkylene bridging groups A in paragraph [0079]; and 
SAITO et al. US-20170256726-A1 teaches a metal complex represented by formula (1), (2), or (3), and teaches exemplary compounds in paragraph [0162] with cycloalkylene bridging groups.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                


/E.M.D./Examiner, Art Unit 1786